 

Exhibit 10.1

 



Memorandum of Understanding

 

Party A: XIAMEN HEYU HOTEL MANAGEMENT CO., LTD

Party B: GOLDEN EAGLE HOTEL CO., LTD

 

With the purpose of resource sharing and mutual development, Party A and Party B
agree as follows through friendly negotiation on the principle of equality and
mutual benefit:

 

1.Party B agrees to list the project assets located at No.1, Jinrong Street,
Yunhong Road, Fuqing City as Party A’s target asset for listing in a packaged
portfolio.

2.The memorandum of understanding herein shall be applies for business
cooperation between the two parties but not be considered as an evidence for any
specific project.

3.Both parties and their departments have the obligation to keep the commercial
confidentiality herewith.

4.Both parties agree to resolve the matters not covered herein through further
negotiation.

5.This memorandum of understanding is in duplicate with both parties holding one
copy respectively.

6.This memorandum of understanding shall come into force upon the date of
signing by both parties.

 

 

PARTY A: STAMP OF Xiamen Heyu Hotel Management Co., Ltd. with signature

 

PARTY B: STAMP OF GOLDEN EAGLE HOTEL CO., LTD with signature

 



19th April, 2014 Signed at: Fuqing



 



 



